DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 2, 5, and 7, the addition of claim 8, and the cancellation of claim 1 are acknowledged by the examiner. 
Claims 4 and 6 remain cancelled.  
Claims 2, 3, 5, 7, and 8 are pending and currently under examination. 
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Claim 2 has been amended and the rejection is inapplicable to amended claim 2, particularly, the eye shield sheet curves to fit the front section from the inner side through-hole at the right side to the inner side through-hole at the left side so as to contact an entire front section of the eye shield frame. As shown in Fig. 3 of Salatka ‘298, a front section of the frame of Salatka ‘298 does not entirely contact a sheet in Salatka ‘298. 
Examiner’s response: Unfortunately after further search and consideration of the prior art, the new amendment was determined that it does not overcome the prior art, as a front section of the eye shield frame is said to be positioned between the first curved sections, and thus the front section is being interpreted as the section highlighted in Annotated Fig. 3 of Salatka ‘298. This entire highlighted front section contacts the eye shield sheet. See updated office action below. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, “the face of a wearer,” in line 5 should be read as “a face of a wearer.”
Regarding claim 2, “right and left sides positions” in line 18 should be read as “right and left side positions.”
Regarding claim 2, “right and left sides temple regions” in lines 18-19 should be read as “right and left side temple regions.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka et al. (referred to as ‘Salatka ‘298’) (US 5,297,298) in view of Salatka et al. (referred to as ‘Salatka ‘804’) (US 6,564,804 B2) further in view of Paiement et al. (referred to as ‘Paiement’) (US 5,652,954).

    PNG
    media_image1.png
    265
    326
    media_image1.png
    Greyscale

Annotated Fig. 3 of Salatka ‘298.

    PNG
    media_image2.png
    534
    591
    media_image2.png
    Greyscale

Annotated Fig. 1 of Paiement. 
Regarding claim 2, Salatka ‘298 discloses an eye shield (see Figs. 1-2 and 4), comprising:
an eye shield frame (20) (see Fig. 2; frame member 20); and 
an eye shield sheet (10) configured of an elastic and transparent resin sheet (see Col. 1 lines 46-50 and Col. 1 lines 59-65; lens 10 is transparent and flexible, and is preferably made from polycarbonate resin, thus is an elastic transparent resin sheet), and being configured to removably attach to the eye shield frame (20) as a single sheet and to cover an upper part of the face of a wearer (see Figs. 1-2 and 4, and Col. 2 lines 44-49; lens 10 is configured to be removably attached to frame member 20 via the orifices or holes of lens 10, and lens 10 is a single sheet that covers an upper part of the face of the wearer as seen in Fig. 4), the eye shield sheet (10) having a top edge (12) and a bottom edge (17) opposite to the top edge (12) (see Fig. 1; lens 10 has an upper edge 12 that extends along the user’s forehead and a lower edge 17, which is opposite the upper edge 12), and comprising, in each of bilaterally symmetric locations near a top edge of left and right sides, inner side and outer side through-holes (14, 16) (see Fig. 1 and Col. 2 lines 28-35; holes 14, 16 are each located near a top edge of left and right sides, and holes 14 are located closer towards the inner side and holes 16 are located closer towards the outer side), wherein 
the eye shield frame (20) is made of a single elastic rod having an approximate U-shape configured to be secured to a head of the wearer (see Fig. 2 and Col. 2 lines 55-60; frame member 20 is made from a rod made from a spring-like memory retaining material, meaning it is elastic, and forms a U-shape, and is configured to be secured to a head of the wearer), and 
the eye shield frame (20) includes, 
at each of right and left side positions respectively corresponding to right and left sides temple regions of the wearer, a first curved section (23) that curves inward, and both ends of the first curved section (23) are configured to respectively fit one of the inner side and outer side through-holes (14, 16) (see Figs. 2-4; bend 23 are curved inwardly as best seen in Figs. 2 and 4, and both ends of bend 23 are configured to respectively fit through holes 14, 16, as seen in Fig. 4), and 
between the first curved sections (23), a front section is positioned at an outer side of the eye shield sheet (10) opposite to an inner side of the eye shield sheet (10) that faces the wearer (see Annotated Fig. 3 of Salatka ‘298; between bends 23 on both the left and right sides, there is a front section as labeled in Annotated Fig. 3 of Salatka ‘298, which is a front section and is positioned at an outer side of lens 10 which is opposite to an inner side of lens 10 which faces the wearer, as seen in Annotated Fig. 3 of Salatka ‘298, as the front section is arranged in front of lens 10 such that the front section is on the outside of lens 10, also see Fig. 4), and 
the eye shield sheet (10) curves to fit the front section from the inner side through-hole (14) at the right side to the inner side through-hole (14) at the left side so as to contact an entire front section of the eye shield frame (20) (see Annotated Fig. 3 and Figs. 1 and 4; lens 10 curves to fit the front section from hole 14 on the right side to hole 14 on the left side so as to contact an entire front section of frame member 20, as seen in Annotated Fig. 3 of Salatka ‘298, as the entire front section that is labeled contacts frame member 20). 
Salatka ‘298 does not disclose a slit extending between the inner side and outer side through-holes, left and right side edges of the eye shield sheet respectively having an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between an eyeglass frame and the eye shield sheet when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame when the eye shield frame is attached to the eye shield sheet. 
However, Salatka ‘804 teaches an analogous eye shield (see Figs. 4-6) comprising a slit (32, 36) extending between the analogous inner side and outer side through-holes (31, 33 & 35, 37) (see Fig. 4 and Col. 2 lines 62-67 et seq. Col. 3 lines 1-14; slit 32 and slit 36 each extend between first pair of holes 31, 33, hole 31 is the inner side through-hole and hole 33 is the outer side through-hole, and second pair of holes 35, 37, hole 35 is the inner side through-hole and hole 37 is the outer side through-hole, respectively) providing to allow the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the first and second through-holes (14, 16) of Salatka ‘298 with a slit extending between the first and second through-holes as taught by Salatka ‘804 to have provided an improved eye shield device that allows the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening (see Col. 3 lines 1-14).
Salatka ‘298 in view of Salatka ‘804 discloses the invention as discussed above. 
Salatka ‘298 in view of Salatka ‘804 does not disclose left and right side edges of the eye shield sheet resepectively having an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet, in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet, so as to prevent interference between an eyeglass frame and the eye shield sheet when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame when the eye shield frame is attached to the eye shield sheet. 
However, Paiement teaches an analogous eye shield sheet (12) (see Figs. 1-2; visor 12) comprising left and right side edges of the eye shield sheet (12) respectively having an indented shape inwardly recessed between the top edge and the bottom edge of the eye shield sheet (12), in a direction toward an opposite side edge thereof and parallel to a surface of the eye shield sheet (12) (see Annotated Fig. 1 of Paiement; visor 12 has right and left side edges, although only the left side edge is shown throughout the figures, and respectively have an indented shape inwardly recessed between the top edge and bottom edge of visor 12, as labeled in Annotated Fig. 1 of Paiement, in a direction toward an opposite side edge thereof and parallel to a surface of visor 12), so as to prevent interference between an eyeglass frame and the eye shield sheet (12) when the wearer also wears a pair of glasses having the eyeglass frame, the indented shape being provided at a position apart from the eye shield frame (11, 20) when the eye shield frame (11, 20) is attached to the eye shield sheet (12) (see Annotated Fig. 1 of Paiement; the indented shape of Paiement is capable of preventing interference between an eyeglass frame and visor 12 when a wearer also wears a pair of glasses, as there is less material to be interfered with, and the indented shape is provided at a position apart from headgear 11, 20 when headgear11, 20 is attached to visor 12, as seen in Annotated Fig. 1 of Paiement) providing an aesthetic design choice that would also lower the cost by saving the materials to manufacture such an eye shield. 

    PNG
    media_image3.png
    307
    520
    media_image3.png
    Greyscale

Annotated Fig. 1 of Salatka ‘298.
Regarding claim 5, Salatka ‘298 in view of Salatka‘804 further in view of Paiement discloses the invention as discussed in claim 2. Salatka ‘298 in view of Salatka ‘804 further in view of Paiement further discloses the outer side through-hole (16 of Salatka ‘298) is located closer to a side edge (11, 13 of Salatka ‘298) and the bottom edge (17 of Salatka ‘298) of the eye shield than is the inner side through-hole (14 of Salatka ‘298) (see Annotated Fig. 1 of Salatka ‘298; holes 16 of Salatka ‘298 are each closer to side edge 11 or 13, respectively, see Fig. 1 of Salatka ‘298, and as seen in Annotated Fig. 1 of Salatka ‘298, holes 16 of Salatka ‘298 are closer to lower edge 17 of Salatka ‘298 of the eye shield than hole 14 of Salatka ‘298), and the eye shield sheet (10 of Salatka ‘298) further comprising a bridge cut-out (18) disposed at a center of the bottom edge (17 of Salatka ‘298) so as to fit a nose of the wearer (see Figs. 1 and 4 of Salatka ‘298; notch 18 of Salatka ‘298 is a bridge cut-out as notch 18 of Salatka ‘298 rests on or extends above the user’s nose bridge, and notch 18 of Salatka ‘298 is disposed at a center of lower edge 17 of Salatka ‘298). 
	Salatka ‘298 in view of Salatka ‘804 further in view of Paiement does not disclose the slit downwardly extends from the first through-hole to the second through-hole. 
	However, Salatka ‘804 further teaches an analogous eye shield device (see Figs. 4-6) wherein the slit (32, 36) downwardly extends from the inner side through-hole (31, 35) to the outer side through-hole (33, 37) (see Col. 2 lines 66-67 et seq. Col. 3 line 1; slit 32, 36 may have a somewhat angled slot meaning it downwardly extends, and thus slit 32, 36 may downwardly extend from hole 31, 35 to hole 33, 37, respectively) providing to allow the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14), as the angled slits make it easier for the eye shield to frame the shape of a face better as the angle helps the eye shield to contour the face of the user. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits in the device of Salatka ‘298 in view of Salatka‘804 further in view of Paiement to downwardly extend from the first through-hole to the second through-hole as Salatka ‘804 teaches an angled slit to have provided an improved eye shield device that provides the eye shield frame elbow to be pushed more easily through the shield when it is secured on the frame to provide more secure fastening of the shield on the frame member (see Col. 3 lines 1-14), as the angled slits make it easier for the eye shield to frame the shape of a face better as the angle helps the eye shield to contour the face of the user.
Regarding claim 7, Salatka ‘298 in view of Salatka ‘804 further in view of Paiement discloses the invention as discussed in claim 2. Salatka ‘298 in view of Salatka ‘804 further in view of Paiement further discloses wherein only at positioned between the inner side and outer side through-holes (14, 16 of Salatka ‘298) in said each of the bilaterally symmetric locations, the eye shield frame (20 of Salatka ‘298) is located at the inner side of the eye shield sheet (10 of Salatka ‘298) facing the wearer opposite to the outer side of the eye shield sheet (10 of Salatka ‘298) (see Figs. 3-4 of Salatka ‘298; only between holes 14, 16 of Salatka ‘298 on each side (left and right side), frame member 20 of Salatka ‘298 is located at an inner side of lens 10 of Salatka ‘298, as seen in Figs. 3-4 of Salatka ‘298, facing the wearer opposite to an outer side of lens 10 of Salatka ‘298), and at positions other than the positions between the inner side and outer side through-holes (14, 16 of Salatka ‘298) in said each of the bilaterally symmetric locations, the eye shield frame (20 of Salatka ‘298) is located at the outer side of the eye shield sheet (10 of Salatka ‘298) (see Figs. 3-4 of Salatka ‘298; at positions other than between the first and second holes 14, 16 of Salatka ‘298 on each side (left and right side), the frame member 20 of Salatka ‘298 is located at the outer side of lens 10 of Salatka ‘298, as seen in Figs. 3-4 of Salatka ‘298). 
Regarding claim 8, Salatka ‘298 in view of Salatka ‘804 further in view of Paiement discloses the invention as discussed in claim 2. Salatka ‘298 in view of Salatka ‘804 further in view of Paiement further discloses wherein the eye shield frame (20 of Salatka ‘298) further includes at each of the left and right side positions, a second curved section (25 of Salatka ‘298) connected to the first curved section (23 of Salatka ‘298) at a side of the first curved section (23 of Salatka ‘298) opposite to a side of the first curved section (23 of Salatka ‘298) at which the front section is connected (see Annotated Fig. 3 of Salatka ‘298; frame member 20 of Salatka ‘298 further includes at both left and right sides bend 25 of Salatka ‘298, and thus is a second curved section that is connected to bend 23 of Salatka ‘298 as seen in Fig. 2 of Salatka ‘298, bend 25 of Salatka ‘298 is connected to bend 23 of Salatka ‘298 at a side of bend 23 of Salatka ‘298, or on a bottom side of bend 23, which is opposite to a side of bend 23 of Salatka ‘298 at which the front section is connected, which is the top side, see Annotated Fig. 3 of Salatka ‘298), the second curved section (25 of Salatka ‘298) protruding outward so as to prevent the eye shield sheet (10 of Salatka ‘298) from interfering with a hinge of the pair of glasses of the wearer (see Figs. 2 and 3 of Salatka ‘298; bend 25 of Salatka ‘298 protrudes outward, and thus is capable of preventing lens 10 of Salatka ‘298 from interfering with a hinge of the pair of glasses of the wearer). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salatka ‘298 in view of Salatka ‘804 in view of Paiement further in view of Lloyd-Young (US 2,930,567). 
Regarding claim 3, Salatka ‘298 in view of Salatka ‘804 further in view of Paiement discloses the eye shield as discussed in claim 2. 
Salatka ‘298 in view of Salatka ‘804 further in view of Paiement does not disclose a mounter comprising a mounting platform having a curved top surface corresponding to a shape of the eye shield sheet when attached, and including, on each of both side surfaces, a fitting hole corresponding to one of the first and second through-holes and the slit of the eye shield sheet. 
However, Lloyd-Young teaches an analogous eye frame (see Fig. 1) and teaches a mounting platform (10) (see Fig. 2) having a curved top surface (15) corresponding to a shape of the eye shield sheet when attached (see Figs. 1-3; flange 15 is a curved top surface, as it is a surface that is the highest or upper most point on platform 10, and flange 15 is curved as seen in Figs. 2-3, and corresponds to or complements the shape of the eyeglasses when attached), and includes, on each of both side surfaces, a fitting hole (21) corresponding to the two through-holes and the slit (see Fig. 1, 2; holes 21 are able to be used to receive the bows of glasses, and other purposes, thus the holes 21 would be able to correspond to the two through-holes and the slit of an eye shield; Col. 3 lines 15-23) providing to retain eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the eye shield of Salatka ‘298 in view of Salatka ‘804 further in view of Paiement with a mounting platform having a curved top surface corresponding to a shape of the eye shield sheet when attached, and with fitting holes as taught by Lloyd-Young to have provided an improved eye shield device that retains eyewear from accidental displacement while supporting a frame (see Col. 1 lines 20-37). 
Thus, Salatka ‘298 in view of Salatka‘804 in view of Paiement further in view of Lloyd-Young discloses a mounting platform (10 of Lloyd-Young) having a curved top surface (15 of Lloyd-Young) corresponding to a shape of the eye shield sheet (10 of Salatka ‘298) when attached (see Figs. 1-3 of Lloyd-Young; as previously modified above, platform 10 of Lloyd-Young has flange 15 of Lloyd-Young which is part of the top surface and is curved, and would correspond or fit with notch 18 of Salatka ‘298 of the eye shield sheet of Salatka ‘298), and including, on each of both side surfaces, a fitting hole (21 of Lloyd-Young) corresponding to one of the first and second through-holes (14, 16 of Salatka ‘298) and the slit (32, 36 of Salatka‘804) of the eye shield sheet (10 of Salatka ‘298) (holes 21 of Lloyd-Young are able to be used to receive the bows of glasses, and other purposes, thus holes 21 of Lloyd-Young are able to receive temple portions 27 of Salatka ‘298 and correspond to one of holes 14, 16 of Salatka ‘298 and slits 32, 36 of Salatka‘804; see Col. 3 lines 15-23). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786